Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is a non-final, first office action in response to application 16/478,715 filed on 07/17/2019. Claim(s) 4, 6, and 10 were amended. Claim(s) 1-3, 5, 7-8 were left as originally/previously presented. Claim 9 was cancelled. Claim(s) 1-8 and 10 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Japan on January, 18, 2017, under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/7/2019 and 12/20/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
“an information acquirer configured to acquire,” and the functions to be performed by the acquirer in Claim(s) 1-2
“a first information acquirer configured to acquire,” and the functions to be performed by the acquirer in Claim 2. 
“a second information acquirer configured to acquire,” and the functions to be performed by the acquirer in Claim 2. 
“a learner configured to learn,” and the functions to be performed by the learner in Claim 6.
“a determiner configured to determine,” and the functions to be performed by the determiner in Claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “an information acquirer configured to acquire,” “a first information acquirer configured to acquire,” “a second information acquirer configured to acquire,” and “a learner configured to learn,” as claimed in Claim(s) 1-2 and 6, respectively, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
MPEP 2181 (IV) states:
Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.

Here, the specification is devoid of adequate structure to perform the claimed function(s). In particular, the specification states that the claimed function of ‘acquiring identification information about cargo, identification information associated with the first/second sensor device,’ and ‘learning a relationship between the section environmental information,” per Applicant’s Specification Paragraph(s) 0029, 0036, and 0103, respectively. The specification does not provide sufficient details such that one or ordinary skill in the art would understand which acquiring and learning, respectively, structure or structures perform(s) the claimed function(s). Instead, the specification merely restating the functions using the same or very similar wording, which is not sufficient to provide corresponding structure for definiteness. Therefore, the claim(s) are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)  Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)  Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim(s) 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

MPEP 2181 (IV) states:
	Merely restating a function associated with a means-plus function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph.

MPEP 2163 states (emphasis added)
	However, when a means- (or step-) plus-function claim limitation is found to be indefinite based on failure of the specification to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation necessarily lacks an adequate written description. Thus, when a claim is rejected as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because there is no corresponding structure, materials, or acts, or an inadequate disclosure of corresponding structure, materials, or acts, for a means- (or step-) plus-function claim limitation, then the claim must also be rejected under 35
U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of an adequate written description.

	Here, as shown above in the 112(b) rejection, claim(s) 1-7 recites means-plus-function claim limitation(s) that are indefinite for failing to disclose sufficient corresponding structure, materials or acts that performs the entire claimed function. Therefore, these claims also lack adequate written description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Step 2A Prong 1: Independent Claim(s) 1 and 8-10 recites an entity that is able to acquire cargo information. The information acquired by the entity can include environmental information for the cargo, environmental information within the storage location, and historical information for the cargo. The entity will then generate environmental information for the environmental for the cargo. Independent Claim(s) 1, 8, and 10 as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial interactions, and managing personal behavior or relationships or interactions between people. Claim(s) 1, 8, and 10 recites “acquire identification information about cargo,” “identification information for acquiring environmental information related to a storage location included in a section through which the cargo was transported,” “identification information that is configured to move along with the cargo,” “environmental information acquired,” “environmental information acquired,” history information obtained by performing a prescribed process on the cargo,” “integrate the information acquired,” and “generate section environmental information indicating an environment in which the cargo was placed in the section through which the cargo was transported,” step(s) and function(s) can be merely managing certain methods of organizing human activity: commercial or legal interactions, fundamental economic practices or principles, and/or personal behavior or relationships or interactions between people. For instance Claim(s) 1, 8, and 10, are similar to an entity Claim 1: an information acquirer, a first sensor device, a second sensor device, and an information processor; Claim 8: a first sensor device and a second sensor device; and Claim 10: a non-transitory computer-readable storage medium, a computer, a first sensor device, and a second sensor device) do not take the claims out of the enumerated group of certain methods of organizing human activity and mental processes. Therefore, Independent Claim(s) 1, 8, and 10 recite(s) the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “apply,” the concept(s) of “acquiring,” “acquiring,” “acquiring,” “obtaining,” “integrating,” and “generating,” information in a computer environment. The limitations that amount to “apply it,” are as follows (Claim 1: an information acquirer, a first sensor device, a second sensor device, and an information processor; Claim 8: a first sensor device and a second sensor device; and Claim 10: a non-transitory computer-readable storage medium, a computer, a first sensor device, and a second sensor device). Examiner, notes, that the information acquirer, the first sensor device, the second sensor device, the information processor, the non-transitory computer-readable storage medium, and the computer, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that the use of a computer or other machinery in its 

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim 2: The additional limitation(s) of describing “acquiring,” and “acquiring,”  are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “acquire the identification information about the cargo, the identification information associated with the first sensor device, the identification information about the second sensor device, and the history information,” and “acquire the environmental information and the environmental information,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the first information acquirer, second information acquirer, first sensor device, and second sensor device. Examiner, notes that the first information acquirer, second information acquirer, first sensor device, and second sensor device are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)).  Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception.
For the reasons described above with respect to Claim 2 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 3: The additional limitation(s) of describing “generating,” and “causing,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “generate information for causing to display information indicating that the cargo deviates from a preset standard in association with the identification information about the cargo,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the logistics management Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l. Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. Furthermore, similar to In re Brown, the court found that cutting hair after first determining the hair style was merely insignificant application, which, is a form of insignificant extra-solution activity. Here, in this case the information processor is able to generate information for display after determining that the cargo has deviated from a preset standard, which, at best is merely determining that  cargo has deviated from a standard and then providing that information to user after that determination thus mere insignificant application. Also, similar to, Flook, when the court found that performing repetitive calculations (e.g., recomputing or readjusting alarm limit values) was merely well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Here, the information processor is able to perform iterative computations for determining if a section deviates from various values that are set, which, is well-understood, routine, and conventional when the processor is able to determine a quality score each time the section deviates from the various values, which, at best is repetitive calculations thus a well-understood, routine, and conventional function (e.g., see applicant’s specification Claim 3 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 4: The additional limitation(s) of describing “generating,” and “causing,” are further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “generate information for causing to display an image based on the section environmental information,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the logistics management device, information processor, and display device. Examiner, notes that the logistics management device, information processor, and display device are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l. Here, the additional elements is merely receiving information which is no more than “applying,” the judicial exception. Furthermore, similar to In re Brown, the court found that cutting hair after first determining the hair style was merely insignificant application, which, is a form of insignificant extra-solution activity. Here, in this case the information processor is able to generate information for display after determining that the cargo has deviated from a preset standard, which, at best is merely determining that  cargo has deviated from a Electric Power Group, when the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display was merely selecting a particular data source or type of data to be manipulated, which, is a form of insignificant extra-solution activity. Furthermore, similar to, buySAFE, Inc. v. Google, Inc., the court found sending messages over a network was merely well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Here, the information processor is able to transmit the generated information (e.g., image) to the system, see applicants’ specification paragraph 0034, which, is a well-understood, routine, and conventional function. For the reasons described above with respect to Claim 4 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 5: The additional limitation(s) of describing “determining,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “determine whether or not the cargo deviates from a preset standard on the basis of the preset standard and “the section environmental information generated and includes a determination result in the image,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the logistics management device and information processor. Examiner, notes that the logistics management device and information processor are generically claimed that it represents no more than mere instructions to apply the judicial exception on a Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l.  For the reasons described above with respect to Claim 5 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 6: The additional limitation(s) of describing “learning,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “learn a relationship between the section environmental information, a preset standard, and quality of the cargo when the cargo has arrived at a destination,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the logistics management device and information processor. Examiner, notes that the logistics management device and information processor are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l.  For the reasons described above with respect to Claim 6 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Claim 7: The additional limitation(s) of describing “determining,” is further directed to a method of organizing human activity, as described above for Claim 1. The recitation(s) of “determine whether or not the quality can be maintained so that the quality is greater than or equal to a set standard until the delivery of the cargo which is being delivered is completed on the basis of a learning result and the information,” falls within certain methods of organizing human activity. The limitations that amount to “apply it,” are the logistics management device, determiner, learner, and information acquirer. Examiner, notes that the logistics management device and information processor are generically claimed that it represents no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l.  For the reasons described above with respect to Claim 7 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	The dependent claim(s) 2-7 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), extra-solution activity, and well-understood, routine, and conventional computer functions, which, do Claim(s) 1-8 and 10 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2-5, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srnec (US 2016/0150348) in view of Hsiao et al. (US 6,687,609) and further in view of Iwakawa (US 2010/0327052) and further in view of Kwak (US 2016/0148440).
Regarding Claim 1, Srnec, teaches a logistics management device comprising: 
an information acquirer configured to acquire 


environmental information acquired by the first sensor device. (Paragraph(s) 0023 and 0032)(Srnec teaches the transport refrigeration unit includes a wireless cargo space temperature sensor (i.e., first sensor device) for determining the temperature (i.e., environmental information) within the cargo space)
environmental information acquired by the second sensor device. (Paragraph(s) 0023 and 0032)(Srnec teaches the first/second cargo have wireless cargo temperature sensors (i.e., second sensor device) attached to the cargo for monitoring the temperature (i.e., environmental information) of the cargo)
history information obtained by performing a prescribed process on the cargo. (Paragraph(s) 0034 and 0064)(Srnec teaches that the temperature information provided by the first/second wireless temperature sensors can be received by the first/second receivers, which, the receivers will then provide the information to a data logger for recording the temperature information along with time stamps of the temperature information so that a history of the temperature can be recorded (i.e., history information obtained by performing a prescribed process). Examiner, respectfully, notes that the receives are connected to the data logger to record the information received by the receivers, see paragraph 0034)

	With respect to the above limitations: while Srnec teaches a transport refrigeration unit that contains a first/second receiver for receiving temperature data from a first/second sensor(s) location within the container and on the cargo, respectively. Srnec, further, teaches that the first/second receivers are able to obtain the temperature data, which, will be provided to a data logger for recording the temperature along with time stamps for maintaining an historical record of the temperature data. However, Srnec, doesn’t explicitly teach receiving identification information about the cargo and the first/second sensor devices. Srnec, also, doesn’t explicitly teach a processor that will integrate the information and generate an environmental information indicating the environment in the cargo. 
	But, Hsiao et al. in the analogous art of monitoring refrigerated trailer cargo, teaches acquire identification about cargo. (Column 9; Lines 60-67); and (Column 10, Lines 11-15)(Hsiao et al. teaches a cargo sensor that is able to provide the type of cargo present (i.e., identification information about the cargo) in the trailer, which, the sensors are able to wirelessly transmit the information to the wireless receiver of the electronic identifier reader (i.e., first information acquirer))  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the 
	With respect to the above limitations: Hsiao et al. teaches receiving cargo type information from a sensor. However, Srnec/Hsiao et al., do not explicitly teach receiving identification information about the first/second sensor devices. Srnec/Hsiao, also, do not explicitly teach a processor that will integrate the information and generate an environmental information indicating the environment in the cargo.
	But, Iwakawa in the analogous art of using sensors to detect temperature anomalies for products, teaches identification information about a first/second sensor device. (Paragraph 0102)(Iwakawa teaches a sensor information receiver that is able to receive sensor ID’s (i.e., identification information) and the detected temperatures of the temperature sensors 4a and 4b (i.e., first information acquirer configured to acquire the identification information associated with the first/second sensor device) along with the temperature readings from the sensors) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the environmental conditions of the cargo by a first/second receivers of Srnec and a receiver receiving cargo type information from a sensor of Hsiao et al., by incorporating 
	With respect to the above limitations: Iwakawa teaches receiving identifier information for a first/second sensor devices. However, Srnec/Hsiao et al./Iwakawa, do not explicitly teach a processor that will integrate the information and generate an environmental information indicating the environment in the cargo.
	But, Kwak in the analogous art of tracking cargo transport condition information, teaches an information processor configured to integrate the information acquired by the information acquirer and generate section environmental information indicating an environment in which the cargo was placed in the section through which the cargo was transported. (Paragraph(s) 0018, 0040, and 0045)(Kwak teaches a cargo condition analytics module that comprises a central processing unit (i.e., information processor) that keeps track of various parameters. The cargo condition analytics module is able to generate a cargo condition analytics, which, will display one or more cargo tag ID’s and their related cargo transport condition parameters, real-time cargo condition information (e.g., current and past humidity), cargo space temperature, and cargo content information (i.e., generate section environmental information indicating an environment in which the cargo was placed)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature 

	Regarding Claim 2, Srnec/Hsiao et al./Iwakawa/Kwak, teaches all the limitations as applied to Claim 1 and wherein the information acquirer includes: 
a first information acquirer configured to acquire the 
a second information acquirer configured to acquire the environmental information acquired by the first sensor device and the environmental information acquired by the second sensor device. (Paragraph 0048)(Srnec teaches a second wireless receiver that is able to receive temperature information from a first and second wireless temperature sensors (i.e., acquire the environmental information acquired by the first/second sensor device(s))
	With respect to the above limitations: while Srnec teaches that a first receiver is able to determine historical temperatures along with the time stamps from the first/second wireless temperature sensors. Srnec, also, teaches that the second receiver is able to receive temperature information from the first/second wireless temperature sensors. However, Srnec, doesn’t explicitly teach that the first receiver will receive identification information from the first and second sensor devices and identification information for the cargo. 
	But, Hsiao et al. in the analogous art of monitoring refrigerated trailer cargo, teaches first information acquirer configured to acquire the identification information about the cargo. (Column 9; Lines 60-67); and (Column 10, Lines 11-15)(Hsiao et al. teaches a cargo sensor that is able to provide the type of cargo present (i.e., identification information about the cargo) in the trailer, which, the sensors are able 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the environmental conditions of the cargo by a first/second receivers of Srnec, by incorporating the teachings of a receiver receiving cargo type information from a sensor of Hsiao et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately track the information and items within the truck trailer. (Hsiao et al.: Column 16, Lines 14-18)
	With respect to the above limitations: Hsiao et al. teaches receiving cargo type information from a sensor. However, Srnec/Hsiao et al., do not explicitly teach that the first receiver will receive identification information from the first and second sensor devices.
	But, Iwakawa in the analogous art of using sensors to detect temperature anomalies for products, teaches first information acquirer configured to acquire the identification information associated with the first sensor device, the identification information about the second sensor device. (Paragraph 0102)(Iwakawa teaches a sensor information receiver that is able to receive sensor ID’s and the detected temperatures of the temperature sensors 4a and 4b (i.e., first information acquirer configured to acquire the identification information associated with the first/second sensor device) along with the temperature readings from the sensors) 


	Regarding Claim 3, Srnec/Hsiao et al./Iwakawa/Kwak, teaches all the limitations as applied to Claim 2.
	However, Srnec/Hsiao et al./Iwakawa, do not explicitly teach wherein the information processor is configured to generate information for causing the display device to display information indicating that the cargo deviates from a preset standard in association with the identification information about the cargo.
	But, Kwak in the analogous art of tracking cargo transport condition information, teaches wherein the information processor is configured to generate information for causing the display device to display information indicating that the cargo deviates from a preset standard in association with the identification information about the cargo. (Paragraph 0040-0041 and 0057-0058)(Kwak teaches a cargo condition analytics unit that is executed by a CPU, which, the cargo condition analytics 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the environmental conditions of the cargo by a first/second receivers of Srnec, a receiver receiving cargo type information from a sensor of Hsiao et al., and using a receiver to receive sensor identifier information along with temperature information of Iwakawa, by incorporating the teachings of a CPU of a cargo condition analytics module to determine a threshold has been exceeded and to provide an alert to the vehicle personnel via an visual alert of Kwak, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the cost for a delivery service provider by tracing the cargo conditions in real-time to reduce the damage claims of the cargo that may be outside a temperature threshold. (Kwak: Paragraph 0059)

	Regarding Claim 4, Srnec/Hsiao et al./Iwakawa/Kwak, teaches all the limitations as applied to Claim 1.
wherein the information processor is configured to generate information for causing the display device to display an image based on the section environmental information.
	But, Kwak in the analogous art of tracking cargo transport condition information, teaches wherein the information processor is configured to generate information for causing the display device image based on the section environmental information. (Paragraph(s) 0040-0041 and 0057)(Kwak teaches the cargo condition analytics unit can set the cargo item endangerment threshold alert level, such that it will send an alert based on exceeding one or more safety level limit data values analyzed by the cargo space temperature and humidity sensors and/or the cargo item RFID tag information. Kwak, further, teaches that once the cargo item alert threshold is exceed, the cargo condition analytics unit will trigger a visual (i.e., image) to the vehicle monitoring personnel) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the environmental conditions of the cargo by a first/second receivers of Srnec, a receiver receiving cargo type information from a sensor of Hsiao et al., and using a receiver to receive sensor identifier information along with temperature information of Iwakawa, by incorporating the teachings of a CPU of a cargo condition analytics module to determine a threshold has been exceeded and to provide an alert to the vehicle personnel via an visual alert of Kwak, with the motivation in the prior art that would have led one of 
	
	Regarding Claim 5, Srnec/Hsiao et al./Iwakawa/Kwak, teaches all the limitations as applied to Claim 1.
	However, Srnec/Hsiao et al./Iwakawa, doesn’t explicitly teach wherein the information processor is configured to determine whether or not the cargo deviates from a preset standard on the basis of the preset standard and the section environmental information generated by the information processor and includes a determination result in the image.
	But, Kwak in the analogous art of tracking cargo transport condition information, teaches wherein the information processor is configured to determine whether or not the cargo deviates from a preset standard on the basis of the preset standard and the section environmental information generated by the information processor and includes a determination result in the image. (Paragraph(s) 0021, 0040-0041 and 0057)(Kwak teaches a cargo condition analytics unit that can set the cargo item endangerment threshold alert level (i.e., preset standard), such that it will send an alert based on exceeding one or more safety level limit data values analyzed by the cargo space temperature and humidity sensors and/or the cargo item RFID tag information. Kwak, further, teaches that once the cargo item alert threshold is exceed, the cargo condition analytics unit will trigger a visual (i.e., image) to the vehicle 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the environmental conditions of the cargo by a first/second receivers of Srnec, a receiver receiving cargo type information from a sensor of Hsiao et al., and using a receiver to receive sensor identifier information along with temperature information of Iwakawa, by incorporating the teachings of a CPU of a cargo condition analytics module to determine a threshold has been exceeded and to provide an alert to the vehicle personnel via an visual alert of Kwak, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the cost for a delivery service provider by tracing the cargo conditions in real-time to reduce the damage claims of the cargo that may be outside a temperature threshold. (Kwak: Paragraph 0059)

	Regarding Claim 8, Srnec/Hsiao et al./Iwakawa/Kwak, teaches a logistics management method comprising: 
acquiring identification information about cargo. ( See, relevant rejection of Claim 1(a))
identification information associated with a first sensor device for acquiring environmental information related to a storage location included in a Claim 1(b))
identification information about a second sensor device that is configured to move along with the cargo. (See, relevant rejection of Claim 1(c))
environmental information acquired by the first sensor device. (See, relevant rejection of Claim 1(d))
environmental information acquired by the second sensor device. (See, relevant rejection of Claim 1(e))
history information obtained by performing a prescribed process on the cargo. (See, relevant rejection of Claim 1(f))
integrating the acquired information and generating section environmental information indicating an environment in which the cargo was placed in the section through which the cargo was transported. (See, relevant rejection of Claim 1(g))

	Regarding Claim 10, Srnec/Hsiao et al./Iwakawa/Kwak, teaches a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer to perform at least (Paragraph 0051)(Srnec teaches a system that includes one or more computers, one or more data processors, and one or more storage units): 
acquire identification information about cargo. ( See, relevant rejection of Claim 1(a))
identification information associated with a first sensor device for acquiring environmental information related to a storage location included in a Claim 1(b))
identification information about a second sensor device that is configured to move along with the cargo. (See, relevant rejection of Claim 1(c))
environmental information acquired by the first sensor device. (See, relevant rejection of Claim 1(d))
environmental information acquired by the second sensor device. (See, relevant rejection of Claim 1(e))
history information obtained by performing a prescribed process on the cargo. (See, relevant rejection of Claim 1(f))
integrate the acquired information and generating section environmental information indicating an environment in which the cargo was placed in the section through which the cargo was transported. (See, relevant rejection of Claim 1(g))

	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srnec (US 2016/0150348) in view of Hsiao et al. (US 6,687,609) and Iwakawa (US 2010/0327052) and Kwak (US 2016/0148440) and further in view of Nishiyama (JP2004217326A).
Regarding Claim 6, Srnec/Hsiao et al./Iwakawa/Kwak, teaches all the limitations as applied to Claim 1. 
However, Srnec/Hsiao et al./Iwakawa/Kwak, do not explicitly teach a learner configured to learn a relationship between the section environmental information generated by the information processor, a preset standard, and quality of the cargo when the cargo has arrived at a destination.
But, Nishiyama in the analogous art of quality monitoring for transported goods, teaches a learner configured to learn a relationship between the section environmental information generated by the information processor, a preset standard, and quality of the cargo when the cargo has arrived at a destination. (Page 3, “in addition, the quality determination is performed based on historical data….”)(Nishiyama teaches a data logger (i.e., learner) that is able to make a quality determination based on historical changes such as temperature and humidity until the delivered food is delivered (i.e., section environmental information). The data logger will also make the determination based on the conditions specified by sellers (i.e., preset standard) and atmospheric parameters that affect the quality of the food and the deterioration of the quality of the food during transportation (i.e., quality of the cargo), which, this information will be stored in the data logger and after unloading the cargo the information can be read out and a determination can be made as to the acceptance conditions of the food after the transportation of the good) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the environmental conditions of the cargo of Srnec, a receiver receiving cargo type information from a sensor of Hsiao et al., using a receiver to receive sensor identifier information along with temperature information of Iwakawa, and a CPU of a cargo condition analytics module to determine a threshold has been exceeded and to provide 

	Regarding Claim 7, Srnec/Hsiao et al./Iwakawa/Kwak, teaches all the limitations as applied to Claim 6. 
	However, Srnec/Hsiao et al./Iwakawa/Kwak, do not explicitly teach a learner configured to learn a relationship between the section environmental information generated by the information processor, a preset standard, and quality of the cargo when the cargo has arrived at a destination.
	But, Nishiyama in the analogous art of quality monitoring for transported goods, teaches a determiner configured to determine whether or not the quality can be maintained so that the quality is greater than or equal to a set standard until the delivery of the cargo which is being delivered is completed on the basis of a learning result from the learner and the information acquired by the information acquirer. (Page 6, “transporting food quality monitoring server device 10 via the communication network 50. As will be described later….”)(Nishiyama teaches a quality judgment unit of the server device, which, is able to determine the quality of the items in the transport container based on the history information stored in the data logger (i.e., a determiner configured to determine whether or not the quality can be maintained,” will meet the claim. Examiner, notes, that the “quality is greater than or equal to a set standard until the delivery,” will be interpreted as the quality being equal to or higher than the predetermined quality then the transporter will deliver the food container, see above) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the system for receiving temperature information for the transport container and cargo in order to determine the environmental conditions of the cargo of Srnec, a receiver receiving cargo type information from a sensor of Hsiao et al., using a receiver to receive sensor identifier information along with temperature information of Iwakawa, and a CPU of a cargo condition analytics module to determine a threshold has been exceeded and to provide an alert to the vehicle personnel via an visual alert of Kwak, by incorporating the teachings of a making a quality judgment of the items during transport based on determining if the quality is equal to or higher than a predetermined quality and if it is then the delivery of the item will continue of Nishiyama, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent the delivery of food when the food 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Minvielle (WO 2015/054082). Minvielle teaches a controller that receives information from the internal sensor and the nutritional substance sensor, which, contains the environmental conditions.  Minvielle, further, teaches an internal sensor is located inside and/or the inner surface of the container, which, the internal sensor can obtain information regarding the environment internal to the container. The internal sensor is also able to provide the internal temperature, humidity, certain gas levels, and historic information of the environmental conditions within the container. Minvielle, also, teaches a nutritional substance sensor is attached to the surface of the item, which, provides information as to the state of the item. This information can include the surface temperature, surface humidity, gasses, and surface chemicals of the item. Minvielle, further, teaches an internal sensor located inside and/or the inner surface of the container and the internal sensor is able to obtain information regarding the environment internal to the container along with historic information that can be sent to the controller.
Yuasa et al. (US 2011/0087612). Yuasa et al. teaches a sensor-integrated RFID tag attached to the product concerned is read out through the reader/writer and the antenna, which, the reader/writer and antenna are able to acquire the product quality conditions. Yuasa et al., further, teaches a delivery truck that is equipped with a storage room that includes a refrigerator/freezer. The delivery truck storage room is equipped with a storage room sensor for detecting storage quality conditions of products and a sensor integrated RFID tag attached to the product within the delivery truck. Yuasa et al., also, teaches that the delivery truck is equipped with a storage room that includes a storage room sensor for detecting storage quality conditions, which, can determine the product quality with respect to the temperature and humidity. The system is then able to generate a delivery truck storage room status table and a delivery status table. The delivery truck status table is associated with the information regarding each delivery truck storage room and the delivery status table includes the quality conditions of the products during delivery. The status tables will include storage room ID/temperature, humidity, date and time of product sensing, product tag ID/temperature, and the quality conditions.
Chopko et al. (US 2019/0333014). Chopko et al. teaches various sensors for monitoring product parameters associated with a product such that it can determine the temperature, humidity, and other parameters. Chopko et al., teaches that the sensors can be placed on the product directly and 
Saenz et al. (US 9,829,898). Saenz et al. teaches a transport reefer with a refrigerated shipping container that contains cargo. Saenz et al., further, teaches that sensors can be placed in several locations within the container such as in the box with items, on the exterior of the box of the items, and throughout the container itself. Saenz et al., further, teaches that the sensors are able to measure the temperature of the cargo, the humidity, oxygen, carbon dioxide, ozone, ethylene, and other gasses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628